 



ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated October 4, 2016 (this “Agreement”), by and among
ICTV Brands Inc., a Nevada corporation (the “Parent”), Ermis Labs, Inc., a
Nevada corporation and wholly-owned subsidiary of Parent (the “Buyer”), LeoGroup
Private Debt Facility, L.P., a Delaware limited partnership (the “Shareholder”)
and Ermis Labs, Inc., a New Jersey corporation (the “Seller”).

 

RECITALS

 

A. The Seller is a medicated skin care company that provides over-the-counter
medicated skin care products (the “Products”) that are safe, effective, well
tolerated and affordable with a focus on high-quality ingredients partnered with
professional counsel from dermatologists, plastic surgeons and pharmacists
resulting in medicated skin care products with the effectiveness of topical
prescription products but the value and convenience of over-the-counter products
(the “Business”).

 

B. The Buyer desires to purchase substantially all of the assets (and assume
certain of the liabilities) of the Business in return for the Parent Shares (as
defined below) and the Royalty (as defined below) on the terms set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

article 1

 

SALE OF ASSETS AND ASSUMPTION OF LIABLILITIES

 

1.1 Sale of Assets.

 

(a) Purchased Assets.

 

(i) At the Closing (as defined below), Seller shall sell, assign, transfer,
convey and deliver to Buyer and Buyer shall accept and purchase all of Seller’s
right, title and interest in and to all of the Seller’s assets, properties and
rights existing at the close of business on the day of the Closing, including,
without limitation, the assets, properties and rights of the Seller described in
Section 1.1(b) of this Agreement and/or reflected in the Schedule of Purchased
Assets attached hereto and labeled Schedule 1.1(a), together with all assets,
properties and rights acquired by Seller of a similar nature since the date of
such Schedule, less such assets, properties and rights as may have been disposed
of since said date in the ordinary course of business (the “Purchased Assets”).

 

(ii) The Purchased Assets include, without limitation, all right, title, and
interest in and to all of the assets of the Seller, including all of its (a)
tangible personal property (such as machinery, equipment, inventories and
supplies, furniture, tools, and other mobile equipment), (b) intellectual
property, goodwill associated therewith, licenses and sublicenses granted and
obtained with respect thereto, and rights thereunder, remedies against
infringements thereof, and rights to protection of interests therein under the
laws of all jurisdictions, (c) leases, subleases, and rights thereunder with
respect to both real and personal property, (d) inventory, (e) accounts, notes
and other receivables, (f) purchase orders, agreements, contracts, instruments,
other similar arrangements, and rights thereunder, (g) securities (other than
the Parent Shares), (h) claims, deposits, rebates, discounts earned,
prepayments, refunds, causes of action, choses in action, rights of recovery,
rights of set off, and rights of recoupment, (i) franchises, approvals, permits,
licenses, orders, registrations, certificates, variances, and similar rights
obtained from governments and governmental agencies to the extent such items can
be transferred, assigned, conveyed and/or delivered, (j) books, records,
ledgers, files, documents, correspondence, lists, catalogs, advertising and
promotional materials, studies, reports, customer lists, and other printed or
written material, provided, however, that the Purchased Assets shall not include
the Excluded Assets.

 

 - 1 - 

 

 

(b) Excluded Assets. The foregoing notwithstanding, Buyer shall not purchase,
and Seller shall not be deemed to sell, the cash and cash equivalents of the
Seller and those other assets which are listed in the Schedule of Excluded
Assets attached hereto and labeled Schedule 1.1(b).

 

1.2 Assumption of Liabilities.

 

(a) Assumed Liabilities. As of the Closing Date (as defined below), Buyer shall
undertake, assume, and agree to perform, and otherwise pay, satisfy and
discharge as of the Closing the liability upon only those contracts or
agreements, if any, designated by Buyer and listed in Schedule 1.2(a) (the
“Assumed Liabilities”).

 

(b) Excluded Liabilities. Buyer shall not assume, nor does Buyer agree to pay,
any debts, liabilities or obligations not specifically listed in Schedule 1.2(a)
hereof, including (i) any liability of the Seller for income, transfer, sales,
use, and all other taxes arising in connection with the consummation of the
transactions contemplated hereby (including any income taxes arising because the
Seller is transferring the Purchased Assets), whether imposed on Seller as a
matter of law, under this Agreement or otherwise, (ii) any liability of the
Seller for taxes, including taxes of any person other than the Seller, (iii) any
liability of Seller with respect to any indebtedness for borrowed money, (iv)
any liability of Seller arising out of any threatened or pending litigation or
other claim, (v) any liability, whether arising by operation of law, contract,
past custom or otherwise, for unemployment compensation benefits, pension
benefits, salaries, wages, bonuses, incentive compensation, sick leave,
severance or termination pay, vacation and other forms of compensation or any
other form of employee benefit plan (including the health benefits payable
reflected on the Seller’s balance sheet), agreement (including employment
agreements), arrangement or commitment payable to or for the benefit of any
current or former officers, directors and other employees and independent
contractors of Seller, (vi) any liabilities of any Seller to the Shareholder or
any affiliates or current or former stockholders, members or other equity owners
of any Seller, (vii) any liability for costs and expenses of the Seller in
connection with this Agreement or any transactions contemplated hereby, and
(viii) any environmental liability (the “Excluded Liabilities”). All Excluded
Liabilities shall be the responsibility of Seller, and Seller and the
Shareholder agree to indemnify and hold the Parent and the Buyer harmless
against any Excluded Liabilities, debts, obligations, claims or damages
therefrom, costs and expenses.

 

1.3 Closing. The closing of the purchase and sale of the Purchased Assets (the
“Closing”) will take place on or before the 120th day following the date of this
Agreement (the “Closing Date”), through the exchange and delivery of executed
documents by electronic mail or otherwise, unless another date or a place is
agreed to in writing by the parties hereto.

 

1.4 Purchase Price.

 

(a) Determination of Purchase Price. For purposes hereof, the Purchase Price
shall be equal to Two Million, One Hundred Fifty Thousand Dollars ($2,150,000).

 

 - 2 - 

 

 

(b) Payment of Purchase Price. The Purchase Price shall be payable at the
Closing by the Buyer and the Parent as follows:

 

(i) The Parent shall irrevocably instruct its transfer agent to issue to the
Shareholders of the Seller as defined in Schedule 1.4(b) Two Million, Five
Hundred Thousand (2,500,000) shares of the Parent’s Common Stock (the “Parent
Shares”), which, based on the closing price of the Parent Shares on the OTCQX on
the date hereof of $0.16 per share, have a value of Four Hundred Thousand
Dollars ($400,000); and

 

(ii) The Buyer shall pay to the Seller a continuing royalty (the “Royalty”) of
Five Percent (5%) of net cash (invoiced amount less sales refunds, returns,
rebates, allowances and similar items) actually received by the Buyer or its
affiliates from sales of the Products commencing with net cash actually received
by the Buyer or its affiliates from and after the Closing Date and continuing
until the total royalty paid to the Seller totals One Million, Seven Hundred
Fifty Thousand Dollars ($1,750,000), provided, however, that the Buyer shall pay
a minimum annual Royalty amount of One Hundred Seventy Five Thousand Dollars
($175,000) on or before December 31 of each year commencing with calendar year
ending December 31, 2017. The Buyer shall make royalty payments under this
Section 1.4(b)(ii) to the Seller on a monthly basis in arrears within thirty
days of each month end. For the avoidance of doubt, in calculating net cash
actually received by the Buyer, the Buyer shall have the right to deduct all
returns, rebates and refunds of any kind whatsoever.

 

1.5 Allocation of Purchase Price. The Purchase Price shall be allocated pursuant
to a schedule to be furnished to Buyers by Seller and mutually agreed upon by
the parties prior to Closing.

 

1.6 Further Cooperation. From time to time after the Closing, Seller and
Shareholder at Buyer’s request and without further consideration, agree to
execute and deliver or to cause to be executed and delivered such other
instruments of transfer as Buyer may reasonably request to transfer to Buyer
more effectively the right, title and interest in or to the Purchased Assets and
to take or cause to be taken such further or other action as may reasonably be
necessary or appropriate in order to effectuate the transactions contemplated by
this Agreement.

 

article 2

 

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of Seller and Shareholder. The Seller and the
Shareholder jointly and severally represent and warrant to, and agree with, the
Buyer and the Parent as follows:

 

(a) Organization; No Subsidiaries; Ownership of Seller. The Seller is a
corporation duly-organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation. The Seller does not currently own or
control, directly or indirectly, any interest in any other corporation,
partnership, trust, joint venture, limited liability company, association, or
other business entity. The Seller is not a participant in any joint venture,
partnership or similar arrangement. Except for the Shareholder, no other person
owns any right, title or interest in or to any capital stock, membership
interest or other equity interest or owns any security that is exercisable or
exchangeable for or convertible into any equity interest in the Seller.

 

(b) Binding obligation. The Seller has all requisite corporate power and
authority to enter into and perform its obligations under this Agreement and to
carry out the transactions contemplated hereby. The Board of Directors of the
Seller has duly-authorized the execution and delivery of this Agreement and the
other transactions contemplated hereby and, no other corporate proceedings on
the part of the Seller are necessary to authorize this Agreement and the
transactions contemplated hereby. This Agreement has been duly-executed and
delivered by the Seller and constitutes a valid and binding obligation of the
Seller enforceable in accordance with its terms. The execution, delivery and
performance by the Seller of this Agreement does not and will not conflict with,
or result in any violation of or default under, any provision of the Articles of
Incorporation, Bylaws or other constituent instruments of the Seller or any
ordinance, rule, regulation, judgment, order, decree, agreement, instrument or
license applicable to the Seller or to any of their respective properties or
assets. No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, is
required by or with respect to the Seller in connection with its execution,
delivery or performance of this Agreement.

 

 - 3 - 

 

 

(c) Purchased Assets. Except for assets disposed of in the ordinary course of
business and Excluded Assets, the Purchased Assets consist of all assets which
have been used by the Seller in the Business prior to the date hereof. The
Purchased Assets are sufficient for the continued conduct of the Business
immediately after the Closing in substantially the same manner as conducted
immediately prior to the Closing.

 

(d) Title to Personal Property; Inventory. The Seller has good and marketable
title to all of the personal property included in the Purchased Assets, in each
case free and clear of all mortgages, liens, security interests, pledges,
charges or encumbrances of any nature whatsoever. All inventory, finished goods,
raw materials, work in progress, supplies, and other inventories of the Business
(“Inventory”), consists of a quality and quantity usable and salable in the
ordinary course of business, except for obsolete, damaged, defective or
slow-moving items that have been written off or written down to fair market
value or for which adequate reserves have been established. All Inventory is
owned by the Seller free and clear of all liens and no Inventory is held on a
consignment basis. The quantities of each item of Inventory (whether raw
materials, work-in-process or finished goods) are not excessive, but are
reasonable in the present circumstances of the Business.

 

(e) Real Property. The Purchased Assets do not include any real property owned
or leased by the Seller.

 

(f) Contracts. The Seller is not a party to or bound by any lease, agreement,
contract or other commitment which involves the payment or receipt of more than
$10,000 per year or that is not cancelable by the Seller on less than 60 day’s
notice (collectively, the “Contracts”). Each contract is a valid and binding
obligation of the Seller and is in full force and effect. The Seller has
performed all material obligations required to be performed by it to date under
the Contracts. All Contracts are in the name of the Seller, and all Contracts
included in the Assumed Liabilities will be effectively transferred to the Buyer
at the time of the Closing.

 

(g) Litigation. There are no lawsuits, claims, proceedings or investigations
pending or, to the best knowledge of the Seller or the Shareholder, threatened
by or against or affecting the Seller or any of its respective properties,
assets, operations or business which could adversely affect the transactions
contemplated by this Agreement or Buyer’s right to utilize the Purchased Assets.

 

(h) Absence of Changes or Events. Since December 31, 2014, the Business of the
Seller has been operated in the ordinary course and there has not been any
material adverse change in the financial condition, results of operations,
business, assets or prospects of the Seller or the value or condition of the
Purchased Assets.

 

(i) Compliance with Laws. The Seller is not in violation with respect to its
operation of the Purchased Assets of any law, order, ordinance, rule or
regulation of any governmental authority, except for any violation that would
not have a material adverse effect on the Business or its prospects.

 

 - 4 - 

 

 

(j) No Broker’s or Finder’s Fees. No agent, broker, investment banker, person or
firm acting on behalf of the Seller is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee in connection with any of
the transactions contemplated herein.

 

(k) Employee Benefit Plans. There are no plans of the Seller in effect for
pension, profit sharing, deferred compensation, severance pay, bonuses, stock
options, stock purchases, or any other form of retirement or deferred benefit,
or for any health, accident or other welfare plan, as to which the Buyer will
become liable as a result of the transactions contemplated hereby.

 

(l) Environmental Matters. There have been no private or governmental claims,
citations, complaints, notices of violation or letters made, issued to or
threatened against the Seller by any governmental entity or private or other
party for the impairment or diminution of, or damage, injury or other adverse
effects to, the environment or public health resulting, in whole or in part,
from the ownership, use or operation of any of the Seller’s facilities (whether
owned or leased) which will be occupied or operated by Buyer as a result of the
transactions contemplated hereby (the “Property”). The Seller has duly-complied
with, and, to the best of Seller’s and Shareholder’s knowledge, the Property is
in compliance with, the provisions of all federal, state and local
environmental, health and safety laws, codes and ordinances and all rules and
regulations promulgated thereunder. The Seller has provided Buyer with true,
accurate and complete copies of any written information in the possession of the
Seller which pertains to the environmental history of the Property.

 

(m) Financial Statements. On or before the Closing, the Seller shall deliver to
Buyer unaudited consolidated financial statements in a form reasonably
satisfactory to Buyer for year-to-date 2015 for which financial information is
available, which financial statements shall be prepared in conformity with
generally accepted accounting principles. The Seller does not have any
liabilities except for (i) liabilities set forth on the face of the most recent
balance sheet delivered to the Buyer (rather than in any notes thereto) prior to
the Closing and (ii) liabilities which have arisen after the date of such
balance sheet in the ordinary course of business consistent with past practices
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).

 

(n) Taxes. There are no taxes on or measured by income or gross receipts or
franchise, real and personal property, employment, excise, sales and use or
other taxes of any kind properly attributable to periods up to and including the
Closing for which Buyer could be held liable which have not been or will not be
paid by Seller.

 

(o) Investment. The Seller and the Shareholder (i) understand that the Parent
Shares have not been, and will not be, registered under the Securities Act of
1933, as amended (the “Securities Act”), or under any state securities laws, and
are being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering, (ii) are acquiring the Parent
Shares solely for their own accounts for investment purposes, and not with a
view to the distribution thereof (except distribution by the Seller to the
Shareholder), (iii) are sophisticated investors with knowledge and experience in
business and financial matters, (iv) have received certain information
concerning the Buyer and have had the opportunity to obtain additional
information as desired in order to evaluate the merits and the risks inherent in
holding the Parent Shares, (v) are able to bear the economic risk and lack of
liquidity inherent in holding the Parent Shares, and (vi) are Accredited
Investors, as defined in the rules and regulations promulgated under the
Securities Act.

 

 - 5 - 

 

 

(p) Intellectual Property.

 

(i) Schedule 2.1(p) sets forth a complete and accurate list of all Intellectual
Property. “Intellectual Property” means (i) United States and foreign patents,
patent applications, continuations, continuations-in-part, divisions, reissues,
patent disclosures, inventions (whether or not patentable) and improvements
thereto, (ii) United States and foreign trademarks, service marks, logos, trade
dress and trade names or other source-identifying designations or devices, (iii)
United States and foreign copyrights and design rights, whether registered or
unregistered, and pending applications to register the same, (iv) Internet
domain names and registrations thereof, (v) confidential ideas, trade secrets,
proprietary rights, computer software, including source code, derivative works,
moral rights, know-how, works-in-progress, concepts, methods, processes,
inventions, invention disclosures, formulae, reports, data, customer lists,
mailing lists, business plans or other proprietary information, and (vi) any and
all other intellectual property rights throughout the world.

 

(ii) The Business Intellectual Property constitutes all material Intellectual
Property that is necessary for the operation of the Business as conducted
immediately prior to the Closing. The Seller Companies, or one or more of their
wholly owned Subsidiaries, have good title to, or a valid and binding license
to, all of the Business Intellectual Property, free and clear of all Liens
except for Permitted Liens.

 

(iii) There is no pending or, to the Seller’s or Shareholder’s Knowledge,
threatened proceeding by any person: (i) challenging the Seller’s rights in or
to any Intellectual Property; (ii) challenging the validity, enforceability or
scope of any Intellectual Property; or (iii) asserting that any Intellectual
Property infringes, misappropriates or otherwise violates, or would upon the
commercialization of any product or service under development violate, the
Intellectual Property of any Person.

 

(iv) No third person has rights to any Intellectual Property. No person is
infringing, misappropriating or otherwise violating any Intellectual Property.
The Seller has taken all steps reasonably necessary to secure its interest in
Intellectual Property, including obtaining all necessary assignments from each
of its employees, consultants and contractors pursuant to a written agreement
containing a present tense assignment of all Intellectual Property created by
such employee, consultant or contractor. The Seller has taken commercially
reasonable steps to protect and maintain all Intellectual Property, including
without limitation to preserve the confidentiality of any trade secrets.

 

(q) FDA and Regulatory Matters. (a) the Seller has not has received, in respect
of the Business, any written notice of adverse filing, warning letter, untitled
letter or other written correspondence or written notice from the U.S. Food and
Drug Administration, or any other Governmental Entity, alleging or asserting
noncompliance with the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et
seq.); (b) the Seller is in compliance in all material respects with applicable
health care laws, including without limitation, the Federal Food, Drug and
Cosmetic Act and the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)),
and the regulations promulgated pursuant to such laws, and comparable state laws
(collectively, the “Health Care Laws”); (c) the Seller has not engaged in the
Business has received written notice that any Governmental Entity has taken, is
taking or intends to take action to limit, suspend, modify or revoke any permits
required by the Health Care Laws that are applicable to the Business, which has
not been resolved in such Seller Company’s favor; and (d) the Seller has not, in
respect of the Business, either voluntarily or involuntarily, initiated,
conducted, issued or caused to be initiated, any recall, market withdrawal,
safety alert, post-sale warning, “dear doctor” letter, or other notice or action
material to the Business relating to the alleged lack of safety or efficacy of
any product or any alleged product defect or violation and, to Seller’s
knowledge, no person has initiated or conducted any such notice or action
against the Seller. To Seller’s knowledge, the research, studies and tests
conducted by or on behalf of the Seller in respect of the Business have been
conducted with reasonable care and in accordance in all material respects with
experimental protocols, procedures and controls adopted by the Seller pursuant
to all Health Care Laws and permits required by the Health Care Laws that are
applicable to the Business or to the Seller.

 

 - 6 - 

 

 

(r) Warranty. The Seller is not aware of any basis for warranty claims which
would result in costs materially in excess of the costs which have been incurred
by the Seller in the ordinary course of business. The books and records of the
Seller reflect adequate reserves for all potential warranty claims against the
Seller.

 

2.2 Representations and Warranties of Buyer and the Parent. The Buyer and the
Parent jointly and severally represent and warrant to, and agrees with, the
Seller and the Shareholder as follows:

 

(a) Organization. Each of the Buyer and the Parent is a corporation duly
incorporated and in good standing under the laws of the State of Nevada.

 

(b) Binding Obligation. Each of the Buyer and the Parent has all requisite
corporate power and authority to enter into and perform its obligations under
this Agreement. All corporate acts and other proceedings required to be taken by
Buyer and the Parent to authorize the execution, delivery and performance by
Buyer and the Parent of this Agreement and the transactions contemplated hereby,
have been duly and properly taken. This Agreement has been duly-executed and
delivered by Buyer and the parent and constitutes the legal, valid and binding
obligation of Buyer and Parent, enforceable against Buyer and Parent in
accordance with its terms. The execution, delivery and performance by Buyer and
Parent of this Agreement does not and will not conflict with, or result in any
violation of, any provision of the Articles of Incorporation or Bylaws of Buyer
or Parent, or any provision of any law, ordinance, rule, regulation, judgment,
order, decree, agreement, instrument or license applicable to Buyer or Parent or
to its respective property or assets. No consent, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, is required by or with respect to Buyer or
Parent in connection with its execution, delivery or performance of this
Agreement.

 

article 3

 

INTERIM COVENANTS

 

During the period from the date of this Agreement and continuing until the
Closing, the Seller and the Shareholder each agree (except as expressly
contemplated by this Agreement or to the extent that Buyer shall otherwise
consents in writing) that:

 

3.1 Ordinary Course. The Seller and the Shareholder shall carry on the Seller’s
Business in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted and, to the extent consistent with such business,
use all reasonable efforts consistent with past practice and policies to
preserve intact its present business organization, keep available the services
of its present officers and key employees and preserve its relationships with
customers, suppliers and others having business dealings with it to the end that
its goodwill and ongoing business shall be unimpaired as a result of the
transactions contemplated hereby.

 

3.2 Access to Information. Seller shall afford to Buyer and to Buyer’s
accountants, counsel and other representatives, reasonable access during normal
business hours during the period prior to the Closing to all its books and
records, and, during such period, Seller shall furnish promptly to Buyer all
information concerning its business, properties and personnel as Buyer may
reasonably request. Buyer will hold such information in confidence until such
time as such information otherwise becomes publicly available and in the event
of termination of this Agreement for any reason Buyer shall promptly return, or
cause to be returned, to Seller all nonpublic documents obtained from Seller
which it would not otherwise have been entitled to obtain; and shall not, in any
manner, utilize any such information for Buyer’s benefit or in any manner
harmful to Seller.

 

 - 7 - 

 

 

3.3 Exclusivity. From the time of the execution of this Agreement until the
120th day following the date hereof, neither the Seller nor the Shareholder,
shall and each shall cause their respective employees, affiliates, directors, or
representatives not to, directly or indirectly, provide information regarding
the Seller to, or initiate, negotiate, or hold any discussions or enter into any
understanding or agreement with, any party other than the Buyer with respect to
any Competitive Transaction (as defined below). To the extent such discussions
or negotiations are on-going, they will be terminated. In addition, the Seller
and the Shareholder each agree to immediately communicate to the Buyer the terms
of any proposal relating to a Competitive Transaction received by any of the
Seller or the Shareholder, or the employees, directors, or representatives of
any of such parties. For purposes of this Agreement, a “Competitive Transaction”
is a transaction involving, directly or indirectly, (i) the acquisition of the
Seller or of all or any material portion of the assets of, or of any of the
stock in, the Seller regardless of the structure of any such acquisition, or the
authorization of any advisors of the Seller to take any action for the purposes
of advancing any such acquisition with any party other than the Buyer, or (ii)
the taking of any other action that is inconsistent with the implementation of
this Agreement.

 

article 4

 

ADDITIONAL AGREEMENTS

 

4.1 Expenses. Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred by Parent, the Buyer, the Seller or
the Shareholder in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs.

 

4.2 Press Release. None of the parties hereto shall issue a press release or
other publicity announcing the sale of the Purchased Assets or any other aspect
of the transactions contemplated hereby without the prior written approval of
the other party, unless such disclosure is required by applicable law or unless
such disclosure is made by the Buyer or the Parent following the Closing. The
Seller and the Shareholder acknowledge that the Parent is required by federal
securities laws to disclose the material terms of this Agreement through the
filing with the SEC of a Current Report on Form 8-K and that the Parent may
attach a copy of this Agreement as an exhibit to such Current Report or as an
exhibit to the Parent’s next Quarterly Report on Form 10-Q.

 

4.3 Covenant Not to Compete. For a period of five years from and after the
Closing (the “Noncompetition Period”), neither of the Seller nor the Shareholder
will engage directly or indirectly in any business that is competitive with the
Business in any geographic area in which the Business is conducted or in which
the Buyer plans to conduct the Business as of the Closing Date; provided,
however, that no owner of less than 1% of the outstanding stock of any
publicly-traded corporation shall be deemed to engage solely by reason thereof
in any of its businesses. During the Noncompetition Period, neither the Seller
nor the Shareholder shall induce or attempt to induce any customer, or supplier
of the Buyer or any affiliate of the Buyer to terminate its relationship with
the Buyer or any affiliate of the Buyer or to enter into any business
relationship to provide or purchase the same or substantially the same services
as are provided to or purchased from the Business which might harm the Buyer or
any affiliate of the Buyer. During the Noncompetition Period, neither the Seller
nor the Shareholder shall, on behalf of any entity other than the Buyer or an
affiliate of the Buyer, hire or retain, or attempt to hire or retain, in any
capacity any person who is, or was at any time during the preceding twelve (12)
months, an employee or officer of the Buyer or an affiliate of the Buyer. If the
final judgment of a court of competent jurisdiction declares that any term or
provision of this Section 4.3 is invalid or unenforceable, the parties agree
that the court making the determination of invalidity or unenforceability shall
have the power to reduce the scope, duration, or area of the term or provision,
to delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified after
the expiration of the time within which the judgment may be appealed.

 

 - 8 - 

 

 

article 5

 

CONDITIONS PRECEDENT

 

5.1 Conditions to Each Party’s Obligation. The respective obligation of each
party hereunder shall be subject to the satisfaction prior to the Closing Date
of the following conditions:

 

(a) Approvals. All authorizations, consents, orders or approvals of, or
declarations or filings with, or expiration of waiting periods imposed by, any
governmental entity necessary for the consummation of the transactions
contemplated by this Agreement shall have been filed, occurred or been obtained.

 

(b) Legal Action. No action, suit or proceeding shall have been instituted or
threatened before any court or governmental body seeking to challenge or
restrain the transactions contemplated hereby.

 

(c) Closing Documents. The Parent Shares and all other documents and instruments
to be delivered at the Closing shall be in form and substance reasonably
satisfactory to each of the parties.

 

(d) Closing of PHMD Acquisition. The Parent shall have acquired or, simultaneous
with the Closing shall acquire, the consumer products assets of PhotoMedex, Inc.
and its subsidiaries pursuant to that certain Asset Purchase Agreement, dated
October 4, 2016, among the Parent, ICTV Holdings, Inc., a wholly-owned
subsidiary of the Parent, PhotoMedex, Inc., Radiancy, Inc., PhotoTherapeutics
Ltd. and Radiancy (Israel) Limited.

 

5.2 Conditions of Obligations of Buyer. The obligations of Buyer to effect the
transactions contemplated hereby are subject to the satisfaction of the
following conditions unless waived by Buyer:

 

(a) Representations and Warranties. The representations and warranties of the
Seller and the Shareholder set forth in this Agreement shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date, and Buyer shall have received
a certificate signed by the chief executive officer of Seller and Shareholder to
such effect.

 

(b) Performance of Obligations of Seller. The Seller shall have performed all
obligations required to be performed by it under this Agreement prior to the
Closing Date, and Buyer shall have received a certificate signed by the chief
executive officer of each Seller to such effect.

 

(c) Satisfactory Completion of Due Diligence. The Buyer shall have completed its
due diligence review of the Seller and the results thereof shall be satisfactory
to the Buyer in its sole discretion.

 

(d) Financial Statements. The Buyer shall have received the consolidated
financial statements of the Seller for year-to-date 2016 that have been prepared
in accordance with generally accepted accounting principles.

 

(e) No Material Adverse Change. Since December 31, 2015, there shall have been
no material adverse change in the financial condition, results of operations,
business or assets of Seller.

 

(f) Consents and Actions. All requisite consents of any third parties to the
transactions contemplated by this Agreement shall have been obtained.

 



 - 9 - 

 

 

(g) Release of Security Interests. Provision satisfactory to Buyer shall have
been made for the release of any security interests which encumber any of the
Purchased Assets and the cost of such releases shall be borne by the Seller.

 

(h) Closing Deliveries. The Seller shall deliver, or cause to be delivered, to
Buyer at or prior to the Closing the following documents:

 

(i) Such certificates, executed by officers of Seller, as Buyer may reasonably
request.

 

(ii) Consents executed by all necessary parties to permit Buyer to assume the
Seller’s interest in any contracts acquired among the Purchased Assets.

 

(iii) A bill of sale and such other documents as may be required to convey all
of Seller’s right, title and interest in all personal property included in the
Purchased Assets.

 

(iv) Such other documents, instruments or certificates as shall be reasonably
requested by Buyer or its counsel.

 

5.3 Conditions of Obligations of Seller. The obligations of the Seller to effect
the transactions contemplated hereby are subject to the satisfaction of the
following conditions unless waived by Seller:

 

(a) Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and as of the Closing Date as though made on
and as of the Closing Date, and the Seller shall have received a certificate
signed by the chief executive officer of the Buyer to such effect.

 

(b) Performance of Obligations of Buyer. Buyer shall have performed all
obligations required to be performed by it and this Agreement prior to the
Closing Date, and the Seller shall have received a certificate signed by the
chief executive officer of Buyer to such effect.

 

(c) Consents and Actions. All requisite consents of any third parties or
governmental agencies to the transactions contemplated hereby shall have been
obtained.

 

(d) Other Documents. The Seller shall have received such other documents,
instruments or certificates as shall be reasonably requested by the Seller or
its counsel.

 

article 6

 

INDEMNIFICATION

 

6.1 Survival of Representations and Warranties. All of the representations and
warranties of the Seller and the Shareholder contained in this Agreement shall
survive the Closing and continue in full force and effect for a period of
twenty-four (24) months thereafter, provided that the representations and
warranties contained in Sections 2.1(b) (Binding Obligation), 2.1(d) (Title to
Personal Property), 2.1(k) (Employee Benefit Plans), 2.1(l) (Environmental
Matters) and 2.1(n) (Taxes) (such representations being referred to herein as
the “Fundamental Representations”) shall continue in full force and effect for a
period equal to the applicable statute of limitations. The representations and
warranties of the Buyer and the Parent shall survive the Closing and continue in
full force and effect for a period equal to the applicable statute of
limitations. This Section 6.1 shall survive so long as any representations,
warranties or indemnification obligations of any party survive hereunder.

 

 - 10 - 

 

 

6.2 Indemnification Provisions for Benefit of the Buyer and the Parent.

 

(a) Subject to Section 6.1, in the event the Seller or the Shareholder breaches
any of its respective representations, warranties, and covenants contained in
this Agreement, and, if there is an applicable survival period pursuant to
Section 6.1 above, provided that the Buyer or the Parent makes a written claim
for indemnification against the Seller and the Shareholder pursuant to Section
8.6 below within such survival period, which written claim shall, to the extent
possible, specifically identify the basis for indemnification and any relevant
facts forming the basis for such claim, then the Seller and the Shareholder
agree to indemnify the Buyer, the Parent and any affiliate of the Buyer and the
Parent from and against the entirety of any Adverse Consequences (as defined
below) the Buyer and the Parent or such affiliate of the Buyer and the Parent
may suffer through and after the date of the claim for indemnification
(including any Adverse Consequences the Buyer and the Parent or such affiliate
of the Buyer and the Parent may suffer after the end of any applicable survival
period) resulting from, arising out of, relating to, in the nature of, or caused
by the breach. For purposes of this Agreement, “Adverse Consequences” means all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, taxes, liens, losses, lost value, expenses, and fees, including
court costs and attorneys’ fees and expenses.

 

(b) In addition to the indemnification provided in Section 6.2(a), the Seller
and the Shareholder agrees to indemnify the Buyer and the Parent from and
against the entirety of any Adverse Consequences the Buyer and the Parent and
any affiliate of the Buyer and the Parent may suffer resulting from, arising out
of, relating to, in the nature of, or caused by:

 

(i) Any Excluded Liability; and

 

(ii) Any liability of Seller which is not an Assumed Liability and which is
imposed upon the Buyer or the Parent under any bulk transfer law of any
jurisdiction or under any common law doctrine of de facto merger or successor
liability so long as such liability arises out of the ownership, use or
operation of the assets of the Seller, or the operation or conduct of the
Business prior to the Closing.

 

6.3 Indemnification Provisions for Benefit of the Seller and the Shareholder.

 

(a) In the event the Buyer or the Parent breaches any of its representations,
warranties, and covenants contained in this Agreement, and, if there is an
applicable survival period pursuant to Section 6.1 above, provided that any of
the Seller or the Shareholder makes a written claim for indemnification against
the Buyer or the Parent pursuant to Section 8.6 below within such survival
period which written claim shall, to the extent possible, specifically identify
the basis for indemnification and any relevant facts forming the basis for such
claim, then the Buyer and the Parent agree to indemnify the Seller and the
Shareholder from and against the entirety of any Adverse Consequences the Seller
and the Shareholder may suffer through and after the date of the claim for
indemnification (including any Adverse Consequences the Seller and the
Shareholder may suffer after the end of any applicable survival period)
resulting from, arising out of, relating to, in the nature of, or caused by the
breach.

 

(b) In addition to the indemnification provided in Section 6.3(a), the Buyer and
the Parent agree to indemnify the Seller and the Shareholder from and against
the entirety of any Adverse Consequences any Seller or the Shareholder may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by:

 

(i) Any Assumed Liability; or

 

(ii) Any liability (other than any Excluded Liability) asserted by a third party
against any of the Seller or the Shareholder which arises out of the ownership
of the Purchased Assets after the Closing or the operation by the Buyer or the
Parent of the business conducted with the Purchased Assets after the Closing
Date.

 

 - 11 - 

 

 

6.4 Limitation on Indemnification. Notwithstanding anything to the contrary in
Section 6.2(a) or Section 6.3(a), in no event shall the Buyer or the Parent have
or assert any claim against the Seller or the Shareholder, or the Seller or the
Shareholder have or assert any claim against the Buyer and the Parent based upon
or arising out of the breach of any representation or warranty, unless, until
and to the extent that the aggregate of all such claims under Section 6.2(a), in
the case of claims by the Buyer and the Parent, or under Section 6.3(a), in the
case of claims by the Seller or the Shareholder, exceeds a Fifty Thousand Dollar
($50,000) aggregate threshold (at which point the indemnifying party will be
obligated to indemnify the indemnified party from and against all such Adverse
Consequences relating back to the first dollar). Notwithstanding the foregoing,
the threshold limitation expressed in the immediately preceding sentence shall
not apply to claims by the Buyer or the Parent for breach by the Seller or the
Shareholder of any of the Fundamental Representations. Furthermore, Buyer’s and
Parent’s aggregate remedy with respect to any and all Adverse Consequences for
breaches of representations and warranties hereunder by the Seller or the
Shareholder shall not exceed the total Purchase Price payable hereunder.

 

6.5 Matters Involving Third Parties.

 

(a) If any third party shall notify any party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Article 6, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced by such delay.

 

(b) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 15 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice materially adverse to the continuing business interests of
the Indemnified Party (it being understood that any Third Party Claim involving
a person or entity which is a customer or supplier of the Buyer following the
Closing, will be deemed to involve the possibility of such a precedential custom
or practice), and (E) the Indemnifying Party conducts the defense of the Third
Party Claim actively and diligently.

 

(c) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 6.5(b) above, (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (C) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably).

 

 - 12 - 

 

 

(d) In the event any of the conditions in Section 6.5(b) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys’ fees
and expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Article 6.

 

6.6 Recoupment Under Royalty.

 

(a) If the Seller is obligated to indemnify the Buyer and the Parent or any
other Indemnified Person for any indemnification claim in accordance with this
Article 6, Buyer may set-off the amount of such claim against the Royalty
amounts that would otherwise be owed to the Seller.

 

(b) If the Buyer intends to set-off any amount hereunder, Buyer shall provide
not less than thirty (30) days’ prior written notice to the Seller of its
intention to do so, together with a reasonably detailed explanation of the basis
therefor (a “Set-Off Notice”). If, within ten (10) days of its receipt of a
Set-Off Notice, the Seller provides Buyer with written notice of Seller’s
dispute with Buyer’s right to make such set-off, Buyer and Seller (and their
respective representatives and advisors) shall meet (which may be accomplished
telephonically) in good faith within five (5) days to attempt to resolve their
dispute. If such dispute remains unresolved despite Buyer’s good faith attempt
to meet with the Seller and resolve such dispute, Buyer may set-off under this
Section 6.6 only (a) with respect to those indemnification claims that have been
Finally Determined (as defined below), (b) as described in Section 6.6(c)
relating to the escrow of the Royalty or (c) with the prior written consent of
the Seller.

 

(c) In the event of a dispute with respect to any indemnification claim against
the Seller made in good faith pursuant to this Article 6, and the liability for
and amount of Adverse Consequences therefore, Buyer may withhold any payments
due to the Seller under the Royalty, up to the disputed amount, but only if the
Buyer deposits such withheld amounts into escrow in accordance with a mutually
agreed upon escrow agreement, provided that if the parties cannot agree upon the
terms of the escrow agreement or the escrow agent, the Buyer shall deposit the
withheld payments with a court of competent jurisdiction in Wayne, Pennsylvania.
For purposes of this Agreement, the term “Finally Determined” shall mean with
respect to any indemnification claim made, and the liability for and amount of
Losses therefor, when the parties to such claim have so determined by mutual
agreement or, if disputed, when a judgment has been issued by a court or
arbitral panel having proper jurisdiction.

 

article 7

 

TEMINATION, AMENDMENT AND WAIVER

 

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by mutual consent of the Parent, the Buyer, the Shareholder and the Seller;

 

(b) by any of the Parent, the Buyer, the Shareholder or the Seller if there has
been a material misrepresentation or breach of covenant or agreement contained
in this Agreement on the part of the other and such breach of a covenant or
agreement has not been promptly cured after at least fourteen (14) day’s written
notice is given;

 

(c) by Buyer or Parent if any of the conditions set forth in Sections 5.1 and
5.2 shall not have been satisfied before the 120th day following the date of
this Agreement, or such later date as the Parent, the Buyer, the Shareholder and
Seller shall mutually agree in writing;

 

 - 13 - 

 

 

(d) by the Seller or the Shareholder if any of the conditions set forth in
Section 5.1 or Section 5.3 shall not have been satisfied before the 120th day
following the date of this Agreement, or such later date as the Parent, the
Buyer, Shareholder and Seller shall mutually agree in writing.

 

7.2 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

article 8

 

GENERAL PROVISIONS

 

8.1 Sales Taxes. All sales and use taxes, if any, due under the laws of any
state, any local government authority, or the federal government of the United
States, in connection with the purchase and sale of the Purchased Assets shall
be paid by Buyer.

 

8.2 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

 

8.3 Governing Law; Mediation; and Arbitration. This Agreement shall be governed
in all respects, including validity, interpretation and effect, by the internal
laws of the Commonwealth of Pennsylvania. In the event of a dispute between any
of the Parties arising under or relating in any way whatsoever to this
Agreement, the disputing Parties shall attempt to resolve it through good faith
negotiation. If the dispute is not resolved through such negotiation, then the
disputing Parties shall attempt to resolve it through mediation in the
Commonwealth of Pennsylvania, USA, with a neutral, third-party mediator mutually
agreed upon by the disputing Parties. Unless otherwise agreed by the disputing
Parties, the costs of mediation shall be shared equally. If the dispute is not
resolved through mediation, then upon written demand by one of the disputing
Parties it shall be referred to a mutually agreeable arbitrator. The arbitration
process shall be conducted in accordance with the laws of the United States of
America and the Commonwealth of Pennsylvania, except as modified herein. Venue
for the arbitration hearing shall be the Commonwealth of Pennsylvania, USA. All
remedies, legal and equitable, available in court shall also be available in
arbitration. The arbitrator’s decision shall be final and binding, and judgment
may be entered thereon in a court of competent jurisdiction. In any dispute
arising out of or relating in way whatsoever to this Agreement, including
arbitration, the substantially prevailing Party shall be entitled to recover its
costs and attorney fees from the other disputing Parties.

 

8.4 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

8.5 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Parent, the Buyer, the Shareholder and the Seller; provided,
however, that the Buyer may (i) assign any or all of its rights and interests
hereunder to one or more of its affiliates, (ii) designate one or more of its
affiliates to perform its obligations hereunder (in any or all of which cases
the Buyer nonetheless shall remain responsible for the performance of all of its
obligations hereunder), and (iii) collaterally assign any or all of its rights
and interests hereunder to one or more lenders of the Buyer.

 

 - 14 - 

 

 

8.6 Notices.

 

(a) All notices, requests, claims, demands and other communications among the
Parties shall be in writing and given to the respective Parties at their
respective addresses set forth on the signature page to this Agreement (or to
such other address as the Party shall have furnished to the other Parties in
writing in accordance with the provisions of this Section 8.6).

 

(b) All notices shall be given (i) by delivery in person (ii) by a nationally
recognized next day courier service, (iii) by first class, registered or
certified mail, postage prepaid, (iv) by facsimile or (v) by electronic mail to
the address of the party specified on the signature page to this Agreement or
such other address as either party may specify in writing.

 

(c) All notices shall be effective upon (i) receipt by the party to which notice
is given, or (ii) on the fifth (5th) day following mailing, whichever occurs
first.

 

8.7 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

8.8 Specific Performance. Each of the parties acknowledges and agrees that the
other parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the parties agrees that the other
parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the parties and the
matter, in addition to any other remedy to which they may be entitled, at law or
in equity.

 

[Signature page follows]

 

 - 15 - 

 

 

IN WITNESS WHEREOF, the Parent, the Buyer, the Shareholder and the Seller have
executed this Agreement as of the date first written above.

 

PARENT:

 

ICTV Brands Inc.

 

BUYER:

 

Ermis Labs, Inc.

          By: /s/ Richard Ransom   By: /s/ Richard Ransom Name: Richard Ransom  
Name: Richard Ransom Title: President   Title: President          

489 Devon Park Drive, Suite 315

Wayne, PA 19087

Attention: Richard Ransom

Facsimile:

Email: Ransom@ictvbrands.com

 

with a copy, which shall not constitute notice to Parent or Buyer, to:

 

489 Devon Park Drive, Suite 315

Wayne, PA 19087

Attention: Richard Ransom

Facsimile:

Email: Ransom@ictvbrands.com

 

with a copy, which shall not constitute notice to Parent or Buyer, to:

     

BEVILACQUA PLLC

1629 K Street, NW, Suite 300

Washington, DC 20006

Attention: Louis A. Bevilacqua, Esq.

Email: lou@bevilacquapllc.com

 

BEVILACQUA PLLC

1629 K Street, NW, Suite 300

Washington, DC 20006

Attention: Louis A. Bevilacqua, Esq.

Email: lou@bevilacquapllc.com 

     

SELLER:

 

Ermis Labs, Inc.

 

SHAREHOLDER:

 

LeoGroup Private Debt Facility, L.P.

          By: /s/ Matthew J. Allain   By: /s/ Matthew J. Allain Name: Matthew J.
Allain   Name: Matthew J. Allain Title: Manager   Title: Manager          

100 Wood Avenue South, Suite #209

Iselin, NJ 08830

Attention: Matthew J. Allain

Fax: 732-523-2243

email: mallain@leogroupllc.com

 

100 Wood Avenue South, Suite #209

Iselin, NJ 08830

Attention: Matthew J. Allain

Fax: 732-523-2243

email: mallain@leogroupllc.com 

 

   

 

 

Schedule 1.1(a)

Purchased Assets

 

1)All Intellectual Property.    2)Inventory: The Seller has roughly 60k units at
Capacity of the following items:

 

EL101 – White box, Acne Treatment Cleansing Bar

EL102 – Purple box, Acne Treatment Exfoliating Cleansing Bar

EL103 – Red box, Anti-Fungal Medicated Bar

EL104 – Blue box, Seborrheic Dermatitis & Dandruff Medicated Bar

EL105 – Gray Box - Psoriasis Medicated Bar

 

   

 

 

Schedule 1.1(b)

Excluded Assets

 

None.

 

   

 

 

Schedule 1.2(a)

Assumed Liabilities

 

None.

 

   

 

 

Schedule 1.2(b)

Excluded Liabilities

 

None.

 

   

 

 

Schedule 1.4(b)

Shareholders

 

Shareholder Name  Buyer Shares
Owned   Parent Shares to
be Received  Joseph Marrama   300,000    750,000  LeoGroup Partners Investment
Fund, LLC   70,000    175,000  Scramjet Holdings, LLC   70,000    175,000 
Patrick Malone   50,000    125,000  John Carrino   30,000    75,000  TOTALS 
 1,000,000    2,500,000 

 

   

 

 

Schedule 2.1 (p)

Intellectual Property

 

1) US Patent Number: 9,180,112   Published: November 10th, 2015   Covering:
Dermal compositions containing gorgonian extract.     2) US Trademark: 85285493
  Word Mark: ERMIS LABS   Goods and Services: IC 003. US 001 004 006 050 051
052. G & S: Cosmetics and cosmetic preparations. Pharmaceutical preparations for
skin care.   Type of Mark: TRADEMARK   Register: PRINCIPAL   Live/Dead
Indicator: LIVE     3) The Ermis Labs website and associated URL, namely
www.ermislabs.com     4) The newly constructed website Medicatedbars.com,
associated URL and all backend assets to enable this site to launch live.



 

   

 

